DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Election
Applicant’s election without traverse of the invention of Group I and the species of Species V in the reply filed on 3/02/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen (Compound prism design principles, II: triplet and Janssen prisms; cited by Applicant).
Regarding claim 1, Hagen teaches a prism assembly, comprising: 
a set of one or more prisms (set in annotated figure 4); 
a first prism (1) that is distinct from the set of one or more prisms (set) and is mechanically coupled with the set of one or more prisms (figure 4); 
a second prism (2) that is distinct from the set of one or more prisms (set) and the first prism (1) and is mechanically coupled with the set of one or more prisms (figure 4); and 
a third prism (3) that is distinct from the set of one or more prisms (set), the first prism (1), and the second prism (2) and is mechanically coupled with the set of one or more prisms (figure 4).  


    PNG
    media_image1.png
    290
    423
    media_image1.png
    Greyscale

Regarding claim 2, Hagen teaches the prism assembly is characterized by at least one of the following: the second prism is separate from the first prism; and/or the third prism is separate from the second prism (figure 4).  
Regarding claim 3, Hagen teaches the first prism is made of a first material; and the set of one or more prisms is made of a second material that is distinct from the first material (page 5018, column 1, last paragraph; figure 4).  
Regarding claim 4, Hagen teaches the second prism is made of a third material that is distinct from the first material and the second material (page 5018, column 1, last paragraph; figure 4).   
Regarding claim 5, Hagen teaches the third prism is made of the first material  (page 5018, column 1, last paragraph; figure 4).     
Regarding claim 6, Hagen teaches the first prism (1) and the third prism (3) have identical shapes (figure 4).  
Regarding claim 7, Hagen teaches the set of one or more prisms (set) has a reflectively symmetric shape (figure 4).  
Regarding claim 8, Hagen teaches the second prism (2) has a reflectively symmetric shape (figure 4).  
Regarding claim 9, Hagen teaches the prism assembly defines an optical axis (horizontal in page); and the first prism has at least two optical surfaces that include a first optical surface and a second optical surface, the first optical surface being non-perpendicular to the optical axis (figure 4).  
Regarding claim 10, Hagen teaches the second optical surface of the first prism (1) is non-perpendicular to the optical axis (figure 4).  
Regarding claim 11, Hagen teaches the third prism (3) has at least two optical surfaces that include a first optical surface and a second optical surface, the first optical surface being non-perpendicular to the optical axis (figure 4).  
Regarding claim 12, Hagen teaches the second optical surface of the third prism (3) is non-perpendicular to the optical axis (figure 4).  
Regarding claim 14, Hagen teaches the set of one or more prisms (set) consists of two prisms (figure 4).  
Claims 1-3, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mercado (US 4704008 A; cited by Applicant).
Regarding claim 1, Mercado teaches a prism assembly (the numbers in parenthesis refers to figure 31, counting from left to right), comprising: 
a set of one or more prisms (#2, #4); 
a first prism (#1) that is distinct from the set of one or more prisms and is mechanically coupled with the set of one or more prisms; 
a second prism (#3) that is distinct from the set of one or more prisms and the first prism and is mechanically coupled with the set of one or more prisms; and 
a third prism (#5) that is distinct from the set of one or more prisms, the first prism, and the second prism and is mechanically coupled with the set of one or more prisms.  

    PNG
    media_image2.png
    212
    475
    media_image2.png
    Greyscale

Regarding claim 2, Mercado teaches the prism assembly is characterized by at least one of the following: the second prism (#3) is separate from the first prism (#1); and/or the third prism (#5) is separate from the second prism (#3).  
Regarding claim 3, Mercado teaches the first prism (#1) is made of a first material; and the set of one or more prisms is made of a second material that is distinct from the first material (column 67, lines 15-35; claim 7; figure 31).  
Regarding claim 9, Mercado teaches the prism assembly defines an optical axis (horizontal in the page); and the first prism (#1) has at least two optical surfaces that include a first optical surface and a second optical surface, the first optical surface being non-perpendicular to the optical axis (Figure 31).  
Regarding claim 10, Mercado teaches the second optical surface of the first prism (#1) is non-perpendicular to the optical axis (horizontal; figure 31).  
Regarding claim 11, Mercado teaches the third prism (#5) has at least two optical surfaces that include a first optical surface and a second optical surface, the first optical surface being non-perpendicular to the optical axis (horizontal; figure 31).  
Regarding claim 12, Mercado teaches the second optical surface of the third prism (#5) is non-perpendicular to the optical axis (horizontal; figure 31).  
Regarding claim 14, Mercado teaches the set of one or more prisms consists of two prisms (#2, #4; figure 31).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877